Title: From James Madison to Edmund Randolph, 12 November 1782 (first)
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. Novr. 12th. 1782
My letter by the last post & subsequent one by Col: Bassett, leave me nothing to add by this mail but that a Vessel is arrived at Boston after a short passage from France from which it is propagated that late in Sepr. Lord Howe had not sailed from the Channel & that he had assembled not more than 34 Ships. I am told that the Gentleman who brings this information from Boston has also letters for the President or the Secy. of For: Affairs. Should this be the case, & the letters contain proper subjects of communication, I shall not probably be able to collect them before it will be necessary to seal this.
Mr. Jones has considerably recovered since my last, but not without a slight intermediate relapse. Col. Bland proposes to set out in a few days for Virginia on private business which he expects will detain him some weeks. Your answer to my last or the preceding one I forget which will give some rule I hope for my expectation of your company. Your favr. recd. yesterday did not contain the promised Cypher, which I impute to the monopoly which the Courts have of your time. If Mr. Pendleton should not have left Richmond be so good as to tell him that I have executed the commission recd from him and that the object of it will be conveyed in Mr. Jones’ letter of this date to Caroline, but that the note of Mr. Morris was condemned by Mr. Swanwick as counterfeit & returned upon me. The note is also inclosed in Mr. Jones’ letter.
I am yrs. affecy.
J. Madison Jr.
